Name: Council Regulation (EU) 2015/2192 of 10 November 2015 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years
 Type: Regulation
 Subject Matter: Africa;  European construction;  international affairs;  fisheries
 Date Published: nan

 1.12.2015 EN Official Journal of the European Union L 315/72 COUNCIL REGULATION (EU) 2015/2192 of 10 November 2015 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) (the Partnership Agreement). (2) The last Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement expired on 16 December 2014. (3) On 10 July 2015, the Union and the Islamic Republic of Mauritania initialled a new Protocol (2) to the Partnership Agreement (the Protocol). The Protocol grants EU vessels fishing opportunities in the fishing zone under the sovereignty or jurisdiction of the Islamic Republic of Mauritania. (4) On 10 November 2015, the Council adopted Decision (EU) 2015/2191 (3) on the signing and provisional application of the Protocol. (5) The method for allocating the fishing opportunities among the Member States should be set out for the period of application of the Protocol. (6) Article 10(1) of Council Regulation (EC) No 1006/2008 (4) provides that the Commission will inform the Member States concerned if it appears that the fishing opportunities allocated to the Union under the Protocol are not fully exhausted. If no reply is received within a time-limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. This time-limit should be set by the Council. (7) Article 14 of the Protocol provides for the possibility of applying the Protocol on a provisional basis from the date of signature. (8) This Regulation should apply from the date of the signature of the Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol shall be allocated among the Member States as follows: (a) Category 1  Vessels fishing for crustaceans other than spiny lobster and crab: Spain: 4 150 tonnes Italy: 600 tonnes Portugal: 250 tonnes Within this category, a maximum of 25 vessels may be deployed in Mauritanian waters at any one time. (b) Category 2  Black hake (non-freezer) trawlers and bottom longliners: Spain: 6 000 tonnes Within this category, a maximum of 6 vessels may be deployed in Mauritanian waters at any one time. (c) Category 3  Vessels fishing for demersal species other than black hake with gear other than trawls: Spain: 3 000 tonnes Within this category, a maximum of 6 vessels may be deployed in Mauritanian waters at any one time. (d) Category 4  Tuna seiners: Spain: 17 annual licences France: 8 annual licences (e) Category 5  Pole-and-line tuna vessels and surface longliners: Spain: 14 annual licences France: 1 annual licence (f) Category 6  Pelagic freezer trawlers: Germany: 12 560 tonnes France: 2 615 tonnes Latvia: 53 913 tonnes Lithuania: 57 642 tonnes Netherlands: 62 592 tonnes Poland: 26 112 tonnes United Kingdom: 8 531 tonnes Ireland: 8 535 tonnes During each year of the validity of the Protocol, the following number of quarterly licences shall be held by Member States: Germany: 4 France: 2 Latvia: 20 Lithuania: 22 Netherlands: 16 Poland: 8 United Kingdom: 2 Ireland: 2 Member States shall inform the Commission if certain licences may be at the disposal of other Member States. Within this category, a maximum of 19 vessels may be deployed in Mauritanian waters at any one time. (g) Category 7  Non-freezer pelagic vessels: Ireland 15 000 tonnes These fishing opportunities may, if they are not used, be transferred to category 6 according to the method of allocation of that category. Ireland shall inform the Commission, by 1 July of every year of the validity of the Protocol at the latest, whether fishing opportunities may become available for other Member States. 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Partnership Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The time-limit within which the Member States must confirm that they are not fully exhausting the fishing opportunities granted to them under the Partnership Agreement, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at ten working days as from the date on which the Commission informs them that the fishing opportunities are not exhausted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) Council Regulation (EC) No 1801/2006 of 30 November 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (OJ L 343, 8.12.2006, p. 1). (2) Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (see page 3 of this Official Journal). (3) Council Decision (EU) 2015/2191 of 10 November 2015 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (see page 1 of this Official Journal). (4) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).